

114 SRES 326 ATS: Celebrating the 135th anniversary of diplomatic relations between the United States and Romania. 
U.S. Senate
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 326IN THE SENATE OF THE UNITED STATESDecember 3, 2015Mr. Johnson (for himself, Mrs. Shaheen, Mr. McCain, Mr. Inhofe, Mr. Hatch, Mr. Rubio, Mr. Murphy, and Mr. Burr) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 10, 2015Reported by Mr. Corker, without amendment and with an amendment to the preambleOmit the part struck through and insert the part printed in italicDecember 16, 2015Considered and agreed to with an amended preambleRESOLUTIONCelebrating the 135th anniversary of diplomatic relations between the United States and Romania. 
	
 Whereas the United States established diplomatic relations with Romania in June 1880; Whereas the Governments of the United States and Romania strive to continually improve cooperation between government leaders and strengthen the two countries’ strategic partnership, focusing on the political-military relationship, law-enforcement collaboration, trade and investment opportunities, and energy security;
 Whereas the Governments of the United States and Romania are committed to supporting human rights, advancing the rule of law, democratic governance, economic growth, and freedom;
 Whereas Romania joined the North Atlantic Treaty Organization (NATO) in 2004, and has established itself both as a resolute ally of the United States and as a strong NATO member;
 Whereas the Government of Romania continues to improve its military capabilities, and has repeatedly demonstrated its willingness to provide forces and assets in support of operations that address the national security interests of the United States and all NATO members, including deployments to Afghanistan, Iraq, Libya, and Kosovo;
 Whereas, in 2011, the United States and Romania issued the Joint Declaration on Strategic Partnership for the 21st Century Between the United States of America and Romania, reflecting increasing cooperation between our countries to promote security, democracy, free market opportunities, and cultural exchange;
 Whereas the United States and Romania signed a ballistic missile defense (BMD) agreement in 2011, allowing the deployment of United States personnel, equipment, and anti-missile interceptors to Romania;
 Whereas, in October 2014, the United States Navy formally launched Naval Support Facility Deveselu to achieve the goals of the 2011 BMD agreement and thus established the first new United States Navy base since 1987;
 Whereas, in September 2015, Romania stood up a NATO Force Integration Unit; Whereas Romania will host the Alliance’s Multinational Division-Southeast headquarters in Bucharest and commits significant resources to the Very High Readiness Joint Task Force;
 Whereas Romania has agreed to host components of the United States European Phased Adaptive Approach missile defense system, which will be operational by the end of 2015; and
 Whereas, for the past 25 years, the Government of Romania has shown leadership in advancing stability, security, and democratic principles in Central and Eastern Europe, the Western Balkans, and the Black Sea region, especially in the current difficult regional context: Now, therefore, be it
	
 That the Senate— (1)celebrates the 135th anniversary of United States-Romanian diplomatic relations;
 (2)congratulates the people of Romania on their accomplishments as a great nation; and (3)expresses appreciation for Romania’s unwavering partnership with the United States.